Title: To Thomas Jefferson from Albert Gallatin, with Jefferson’s Reply, 21 December 1801
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Treasury Department Decer. 21st 1801
          
          Did you read the long report in A. M’Clene’s case, which I had sent to you & which you returned?
          It appears to me that the whole amounts to this—that the Bargemen have repeatedly been employed in levelling the wharf of the Collector—but, that it does not appear, that they were ever so employed to the detriment of the public business—If so, it should seem that there is not sufficient cause of removal; but that he should be advised not to employ the boatmen hereafter at any time in any occupation but relative to the revenue. If you approve, I will prepare an official report & transmit it to you.
          With sincere respect Your obedt. Servt.
          
            Albert Gallatin
          
          
            I enclose a private letter from Dallas—He like the other Philadelphians are more particularly averse to Maj. Jackson than to any other of the custom officers—
            [Reply by TJ:]
            Mclane’s conduct appears to me not to have been honourable; but yet not criminal enough to call for removal.
            Th:J.
            I retain the paper respecting Ebenezer Thompson.
          
        